Public Utilities Commission, Nos. 99-1212-EL-ETP, 99-1213-EL-ATA and 99-1214-EL-AAM. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellant’s motion to expedite submission of the record and expedite briefing schedule,
IT IS ORDERED by the court that the motion to expedite submission of the record and expedited briefing schedule be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the appellee shall transmit the record by November 9, 2000; appellant’s merit brief shall be due on or before November 17, 2000; appellee’s merit brief shall be due on or before December 1, 2000; and appellant’s reply brief shall be due on or before December 8, 2000.
Douglas and Lundberg Stratton, JJ., dissent.
Cook, J., not participating.